Dollar-Backed Digital Currency
                           CaseAims to Fix Bitcoin’s Volatility
                                  1:19-cv-09236         DocumentD...                     1-21https://blogs.wsj.com/moneybeat/2014/07/08/dollar-backed-digital...
                                                                                                Filed 10/06/19 Page 1 of 3




         This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
         http://www.djreprints.com.

         https://blogs.wsj.com/moneybeat/2014/07/08/dollar-backed-digital-currency-aims-to-fix-bitcoins-volatility-dilemma/


         MONEYBEAT

         Dollar-Backed Digital Currency Aims to Fix
         Bitcoin’s Volatility Dilemma
                           By



         Michael J. Casey
         Jul 8, 2014 5:41 pm ET




                 REUTERS



         A Santa Monica-based startup says it has produced the first dollar-backed digital
         currency. If successful, this new currency could exploit bitcoin’s inexpensive and direct
         payments network, while avoiding its volatility.

         The startup, Realcoin, is set to announce that its digital currency, dubbed realcoins,
         will be backed one-to-one by a fully auditable reserve of dollars.

         The bearer of these realcoins will have the right to redeem them for U.S. currency. That
         should make realcoin much more stable than bitcoin, which saw an 86-fold increase
         over the first 11 months of last year only to succumb to a 70% decline in the following


1 of 3                                                                                                                                                          10/4/19, 5:16 PM
Dollar-Backed Digital Currency
                           CaseAims to Fix Bitcoin’s Volatility
                                  1:19-cv-09236         DocumentD...   1-21https://blogs.wsj.com/moneybeat/2014/07/08/dollar-backed-digital...
                                                                              Filed 10/06/19 Page 2 of 3

         four months. Such volatility has detracted from bitcoin’s appeal as a payments
         mechanism.

         Founded by Brock Pierce, a former Disney child actor who is now a prolific bitcoin
         investor, along with ad industry entrepreneur Reeve Collins and software engineer
         Craig Sellars, Realcoin is the latest in a wave of so-called Bitcoin 2.0 ventures, which
         use bitcoin’s computer infrastructure to exchange property and execute contracts
         without third-party intermediaries. These projects open up bitcoin’s decentralized,
         peer-to-peer network to a variety of commercial uses beyond just transactions
         denominated in bitcoins.

         “Unfortunately, there has been confusion for people between the currency called
         bitcoin and the technology called bitcoin, when they are distinctly diﬀerent things,”
         said Mr. Collins, Realcoin’s Chief Executive Oﬃcer. In eﬀect “we are digitizing the
         dollar and giving that digital dollar access to the bitcoin blockchain.”

         The blockchain is a publicly shared ledger of transactions maintained by a
         decentralized network of computer owners known as miners, whose machines keep it
         updated in return for periodic rewards in bitcoin. The system was initially designed to
         protect the integrity of the currency, ensuring bitcoins couldn’t be double-spent, or
         counterfeited, thus obviating the need for transactions to pass through banks and
         other trusted third-party intermediaries.

         A few years after bitcoin’s 2009 launch, however, Bitcoin 2.0 developers are creating
         programs that used the blockchain’s method of validating transactions for diﬀerent
         legal arrangements. Thus digitized property could be exchanged, commercial deals
         could be struck and contracts could be executed, all without engaging fee-charging
         middlemen.

         Realcoin will use a Bitcoin 2.0 software protocol known as Mastercoin, which takes
         digitized information about particular assets or contracts and embeds it into bitcoin
         transactions. In this case, that data will define the rights attached to realcoins.
         Realcoin founder Mr. Sellars is the chief technology oﬃcer of the Mastercoin
         Foundation.

         To ensure realcoins retain their value at one dollar, the firm will maintain a real-time
         record of its dollar-based reserves, all held in conservative investments, and will
         subject that record to the blockchain’s authenticating system, Mr. Collins said.
         Realcoins will be introduced or removed from circulation depending on whether
         dollars are being added or redeemed.




2 of 3                                                                                                                       10/4/19, 5:16 PM
Dollar-Backed Digital Currency
                           CaseAims to Fix Bitcoin’s Volatility
                                  1:19-cv-09236         DocumentD...                     1-21https://blogs.wsj.com/moneybeat/2014/07/08/dollar-backed-digital...
                                                                                                Filed 10/06/19 Page 3 of 3

         Mr. Collins said Realcoin has signed with a major banking partner and is seeking deals
         with other banks, digital-currency exchanges and ATM providers to become
         “gateways” for buying, trading or redeeming realcoins around the world. In creating a
         global network for people to cheaply and quickly exchange claims on the world’s main
         reserve currency, it could boost worldwide demand for dollars, he says.

         Mr. Collins said Realcoin’s lawyers are working to obtain U.S. money transmitter licenses from those states
         that require them and that it also plans to issue digital currencies backed by euros and yen.


         It’s unclear how realcoin will be received in countries with capital controls such as
         China and Argentina, whose citizens could use it to circumvent limits on foreign
         currency.

         Realcoin might also attract scorn from bitcoin’s libertarian supporters, who see the
         independent digital currency as a successor to, not a facilitator of, government-
         controlled currencies.

         Asked about such a reaction, Realcoin founder Mr. Pierce said, “I’m not selling any of
         my bitcoins. I’m trying to build a host of businesses that are taking advantage of this
         new emerging payments protocol as well as the currency.”




         S h a re t h i s : http://on.wsj.com/1ohFmo7


                                BITCOIN             CRYPTOCURRENCY                      DIGITAL CURRENCY                    REALCOIN

         Copyright ©2017 Dow Jones & Company, Inc. All Rights Reserved

         This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
         http://www.djreprints.com.




3 of 3                                                                                                                                                          10/4/19, 5:16 PM
